 1   ARASTO FARSAD (SBN: 273118)
 2   NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4   Tel: 408-641-9966
     Fax: 408-866-7334
 5   Emails: farsadlaw1@gmail.com;
 6   nancy@farsadlaw.com

 7   Attorneys for Rajani Kolli
     (Plaintiff-Creditor)
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN JOSE DIVISION
11
     In re:                                           Case No. 20-51735 SLJ
12                                                    Chapter 11
     Vikram Srinivasan,
13                                                    Adv. Proc. 21-05007
     Debtor.
14                                                    CERTIFICATE OF SERVICE
     _____________________________________
15                                                    Judge: Honorable Stephen L. Johnson
     Rajani Kolli
16   (Plaintiff-Creditor),

17   v.

18   Vikram Srinivasan
     (Defendant-Debtor).
19

20           I am NOT a party to the within action; my business address is FARSAD LAW OFFICE,
     P.C., 1625 The Alameda, Suite 525, San Jose CA 95126. On March 22, 2021, I served the
21   interested parties listed below with the documents described as follows:
22
          1. ADVERSARY COMPLAINT FOR NONDISCHARGEABILTY OF DEBT
23           PURSUANT TO 11 U.S.C. §§ 523(a)(2), (a)(4), and (a)(6);
          2. AMENDED ADVERSARY PROCEEDING COVER SHEET;
24        3. SUMMONS AND NOTICE OF SCHEDULING CONFERENCE IN AN
             ADVERSARY PROCEEDING; AND
25        4. ORDER RE INITIAL DISCLOSURES AND DISCOVERY CONFERENCE.
26
     BY FIRST CLASS USPS MAIL: By placing a true copy thereof enclosed in a sealed envelope
27   addressed to all addressees on the attached Court Creditor Matrix as well as the addressees
     listed below. The envelopes were deposited with the United States Post Office in SAN JOSE, CA.
28

Case:CERTIFICATE
      21-05007 OF SERVICE
                 Doc# 5 Filed: 03/22/21             1
                                                Entered: 03/22/21 15:32:03     Case
                                                                               Page No.120-51735
                                                                                         of 2 SLJ
                                                                                 Adv. Proc. 21-05007
 1   Mr. Vikram Srinivasan                                 Mr. Geoff Wiggs, Esq.
 2   440 Dixon Landing Road G201                           Law Offices of Geoff Wiggs
     Milpitas, CA 95035                                    1900 South Norfolk St. #350
 3                                                         San Mateo, CA 94403-1171

 4
     BY NOTICE OF ELECTRONIC FILING: I caused to be served the above-described
 5
     document(s) by means of electronic transmission of the Notice of Electronic Filing through the
 6   Court’s transmission facilities, to the following parties and/or counsel who are registered ECF
     users: Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov, and all other parties
 7   set to receive notice via CM / ECF.

 8
     Executed on March 22, 2021, at San Jose California.
 9

10   I declare under penalty of perjury that the above statements are true and correct.

11
     /s/ Arasto Farsad
12
     Arasto Farsad, Esq.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
    NOTICE OF HEARING ON APPROVAL OF                  -2-                     Case No. 19-30211 DM
Case:DISCLOSURE
      21-05007 STATEMENT  TO
                 Doc# 5 Filed: 03/22/21            Entered: 03/22/21 15:32:03 Page 2 of 2
    PLAN OF REORGANIZATION
